DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 directed to a claim group that was non-elected without traverse.  Accordingly, claims 14-19 have been cancelled.

Allowable Subject Matter
Claims 1, 3, 4, 8-12, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
producing first devices on the first carrier substrate in a two-dimensional grid;
pre-defining positions on the second carrier substrate on the basis of the two-dimensional grid on the first carrier substrate and positions of second devices produced and present on the second carrier substrate for at least some of the first devices;
wherein the second devices on the second carrier substrate are produced based on the two-dimensional grid such that the defined positions have a spatial relationship to the second devices required for a technical function thereof;

…
applying the plurality of transferred first devices to the second carrier substrate in the defined positions while maintaining the two-dimensional grid;  
wherein further first devices in the two-dimensional grid on the first carrier substrate, not yet released therefrom, are released, transferred and applied to the 2U.S. Patent Application No. 15/601,222 Attorney Docket No.: 185652.000116 second carrier substrate while maintaining the same two-dimensional grid in not yet occupied but defined positions; 
and wherein two or more first devices are accommodated in at least some of the second devices and in the two-dimensional grid; and 
the release of a plurality of the first devices from the first carrier substrate and a transfer for applying the released plurality of first devices to the second carrier substrate is performed by use of a transfer stamp, a lower stamp surface thereof being adjusted to the two-dimensional grid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826